 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
 7   Attorney for Solomon Nathaniel Newell

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00137-RFB-NJK
12                  Plaintiff,                           STIPULATION TO CONTINUE
13                                                       PRETRIAL MOTION DEADLINES
            v.
                                                         (First Request)
14   SOLOMON NATHANIEL NEWELL,
15                  Defendant.
16
17          IT    IS    HEREBY       STIPULATED         AND      AGREED,        by    and    between
18   Nicholas A. Trutanich, United States Attorney, and Linda Mott, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
20   Public Defender, and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for
21   Solomon Nathaniel Newell, that the previously ordered deadline for filing of pretrial motions
22   be vacated and that the parties herein shall have to and including October 18, 2019, within
23   which to file the Defendant’s pretrial motions currently due October 11, 2019.
24          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
25   shall have to and including November 1, 2019, to file any and all responsive pleadings, currently
26   due October 18, 2019.
 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including November 8, 2019, to file any and all replies to dispositive motions,
 3   currently due October 25, 2019.
 4           The Stipulation is entered into for the following reasons:
 5           1.      Counsel for the defendant needs additional time to meet and discuss the
 6   government's proposed resolution with his client; and to determine whether to file a pretrial
 7   motion should his client reject the government's proposed resolution.
 8           2.      The defendant is not incarcerated and does not object to the continuance.
 9           3.      The parties agree to the continuance.
10           4.      The additional time requested herein is not sought for purposes of delay, but
11   merely to allow counsel for defendant sufficient time within which to discuss the proposed
12   resolution with his client.
13           5.      Additionally, denial of this request for continuance could result in a miscarriage
14   of justice.
15           This is the first stipulation to continue filed herein.
16           DATED this 9th day of October, 2019.
17    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
      Federal Public Defender                            Acting United States Attorney
18
19        /s/ Brandon C. Jaroch                              /s/ Linda Mott
      By_____________________________                    By_____________________________
20
      BRANDON C. JAROCH                                  LINDA MOTT
21    Assistant Federal Public Defender                  Assistant United States Attorney

22
23
24
25
26
                                                        2
 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00137-RFB-NJK
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
             v.
 6
     SOLOMON NATHANIEL NEWELL,
 7
                    Defendant.
 8
 9
10                        FINDINGS OF FACT, CONCLUSIONS OF LAW

11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     Counsel for the defendant needs additional time to meet and discuss the
14    government's proposed resolution with his client; and to determine whether to file a pretrial
15    motion should his client reject the government's proposed resolution.
16           2.     The defendant is not incarcerated and does not object to the continuance.
17           3.     The parties agree to the continuance.
18           4.     The additional time requested herein is not sought for purposes of delay, but
19   merely to allow counsel for defendant sufficient time within which to discuss the proposed
20   resolution with his client.
21           5.     Additionally, denial of this request for continuance could result in a miscarriage
22   of justice.
23   ///
24   ///
25   ///
26
                                                      3
 1                                              ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   October 18, 2019, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including November 1, 2019, to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including November 8, 2019, to file any and all replies to dispositive motions.
 8          DATED this 10th
                       ____ day of October, 2019.
 9
10                                                 RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
